

114 S592 IS: To improve the transition between experimental permits and commercial licenses for commercial reusable launch vehicles.
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 592IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Rubio (for himself, Mr. Heinrich, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the transition between experimental permits and
			 commercial licenses for commercial reusable
 launch vehicles.1.Commercial space launch licensingSection 50906 of title 51, United States Code, is amended—(1)in subsection (d), by striking launched or reentered and inserting launched or reentered under that permit;(2)by amending subsection (d)(1) to read as follows:(1)research and development to test design concepts, equipment, or operating techniques;;(3)in subsection (d)(3), by striking prior to obtaining a license;(4)in subsection (e)(1), by striking suborbital rocket design and inserting suborbital rocket or rocket design; and(5)by amending subsection (g) to read as follows:(g)The Secretary may issue a permit under this section notwithstanding any license issued under this chapter. The issuance of a license under this chapter may not invalidate a permit under this section..